Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 April 14, 2009 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Rebecca Marquigny RE: Delaware VIP Trust (the Registrant) File Nos. 811-05162; 033-14363 Dear Sir or Madam: On behalf of the Registrant, and pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the 1933 Act), please find transmitted herewith for filing via the EDGAR system Post-Effective Amendment No. 49 (the Amendment) to the Registrants Registration Statement on Form N-1A. The Registrant is filing the Amendment under Rule 485(b)(1)(iii) for the purpose of delaying the effectiveness of Post-Effective Amendment No. 48. This filing, in our judgment as counsel to the Registrant, does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. If you have any questions or comments regarding this filing, please call me at (215) 564-8099. Very truly yours, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik cc: Emilia P. Wang Bruce G. Leto
